Citation Nr: 0214565	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the lumbar myositis prior to September 25, 1991.  

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbar myositis with degenerative disc and joint disease and 
a bulging disc at the L5-S1 level with clinical left L5-S1 
lumbar radiculopathy on and after September 25, 1991.  

3.  Entitlement to a separate 10 percent evaluation for 
dorsal spine myositis and degenerative joint disease prior to 
August 15, 1990.  

4.  Entitlement to a compensable evaluation for the right 
knee disability prior to August 11, 1988.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the right knee disability prior to September 25, 1991.  

6.  Entitlement to an evaluation in excess of 20 percent for 
the right knee disability on and after September 25, 1991.  

7.  Entitlement to an evaluation in excess of 10 percent for 
left knee disability prior to September 25, 1991.  

8.  Entitlement to an evaluation in excess of 20 percent for 
left knee disability on and after September 25, 1991.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1975 to June 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) San Juan Regional Office (RO).  In June 2002, the 
appellant testified at a hearing before the undersigned, the 
Member of the Board designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2002).  A transcript of the hearing is of record.  

While the appellant presented testimony at that hearing as to 
a variety of issues, the undersigned noted that the Board 
could only address those issues over which it had 
jurisdiction.  The procedural posture of this case is 
extraordinarily complex, covering a 15-year period.  
Consequently, a complete discussion of the appellant's 
claims, VA's actions, and the interaction between the 
appellant and VA is required.  

This case was previously before the Board in January 1990 and 
August 1991, where the Board was principally concerned with 
the evaluations to be assigned to cervical spine, lumbar 
spine, and right knee disabilities, prior to August 11, 1988.  
Since then, more than 10 years of adjudication have altered 
the appellate environment.  

? With respect to the cervical-spine-disorder claim, by 
an October 1993 rating decision the RO assigned a 20 
percent evaluation effective June 26, 1981, which 
essentially granted the benefit he sought before the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997).  For this reason, the Board no longer 
has jurisdiction over that claim.  Nonetheless, the 
appellant in a September 1994 statement disagreed with 
a rating decision that same month, which declined to 
assign an evaluation in excess of 20 percent.  The RO 
has not addressed the claim for an evaluation in excess 
of 20 percent for the cervical spine disability in a 
statement of the case.  Therefore, this claim is 
addressed in the Remand section of this decision.  

? As for the lumbar-spine-disability claim, after the 
Board actions in 1990 and 1991, a March 1992 hearing 
officer's decision assigned a 10 percent evaluation for 
lumbar myositis effective March 4, 1987 (the date of 
claim), and the July 1997 rating decision increased the 
evaluation to 40 percent for lumbar myositis with 
degenerative disc and joint disease and a bulging disc 
at the L5-S1 level with clinical left L5-S1 lumbar 
radiculopathy effective September 25, 1991 (the date of 
a statement claiming increased disability severity).  
Because the appellant presumably seeks the maximum 
benefit allowed, issues 1 and 2 listed on the title 
page of this decision remain in controversy.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993); Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992).  

? By an August 1994 hearing officer's decision, the RO 
granted a separate 10 percent evaluation for dorsal 
spine myositis and degenerative joint disease effective 
August 15, 1990.  The appellant perfected an appeal 
seeking compensation prior to that date, as shown at 
issue 3 on the title page of this decision.  

? As for the right-knee-disability claim, consideration 
of which the Board deferred in its January 1990 and 
August 1991 remands, the December 1988 rating decision 
had established a 10 percent evaluation effective 
August 11, 1988, and a July 1993 rating decision 
granted a 20 percent evaluation effective September 25, 
1991.  Because the appellant presumably seeks the 
maximum benefit allowed, issues 4 through 6 remain in 
controversy.  See AB, 6 Vet. App. at 38-39.  

? As to the left-knee-disability claim, the appellant 
perfected an appeal from a November 1987 rating 
decision as to an evaluation in excess of 10 percent 
for left knee degenerative joint disease.  By a July 
1993 rating decision, the RO increased the rating to 20 
percent effective September 25, 1991.  Therefore, 
presuming the appellant wished to continue his appeal 
to the maximum extent allowed, issues 7 and 8 remain in 
controversy. See AB, 6 Vet. App. at 38-39.

The appellant has also raised a variety of other claims that 
are not on appeal.  With respect to some of these claims, the 
appellant filed a valid notice of disagreement with a rating 
decision denying the claim, but the RO has not issued a 
statement of the case.  These claims involve service 
connection for hearing loss, a heart disorder and 
hypertension, and phlebitis of the popliteal vein (September 
1994 rating decision and notice of disagreement); service 
connection for a hernia, a bilateral foot disorder, and 
sacroiliac strain (September 1994 rating action, October 1994 
notice of disagreement); a compensable evaluation for right 
and left ankle disabilities prior to February 4, 1994 
(October 1995 rating decision, December 1995 notice of 
disagreement, March 1998 rating decision); whether new and 
material evidence was submitted to reopen a November 1982 
denial of service connection for a psychiatric disorder (July 
1993 rating decision, October 1993 notice of disagreement); 
and whether there was clear and unmistakable error in the 
November 1982 rating decision that denied service connection 
for a psychiatric disorder (October 1993 rating decision, 
December 1993 notice of disagreement).  To cure these 
procedural defects, these claims are addressed below in the 
Remand portion of this decision.  

The appellant has also raised issues in which he has filed 
statements after the RO has denied claims, but those 
statements fail to meet the definition of a notice of 
disagreement.  A notice of disagreement is a written 
communication expressing dissatisfaction or disagreement with 
an adjudicative determination and a desire to contest the 
result.  While special wording is not required, it must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  
38 U.S.C.A. § 7105(a) and (b) (West 1991); 38 C.F.R. § 20.201 
(2001); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002) (these requirements are not "onerous").  These claims 
include: entitlement to service connection for a kidney 
disorder, laryngitis, a right abdomen disorder, left leg new 
bone growth, and short hamstrings of the right and left 
thighs; entitlement to a compensable evaluation for a dental 
disability, involving gingivitis, periodontitis, and mandible 
bone loss; and entitlement to automotive adaptive equipment 
and specially adapted housing.  In each of these claims, the 
appellant's statements filed within one year of the adverse 
rating action failed to identify the rating decision 
disagreed with or indicate a desire for appellate review.  
Therefore, the appellant has not initiated appellate review 
and the Board may not address these claims.  

The Board has also identified claims made by the appellant 
that have not been adjudicated by the RO.  In a December 1993 
statement, the appellant sought compensation pursuant to 
38 C.F.R. § 4.29 (2001) for a period of hospitalization in 
November and December 1993.  In a September 1994 statement, 
he claimed education benefits under chapter 34.  In a 
December 1995 statement, he raised a claim of service 
connection for an ulcer.  At the January 2001 hearing, the 
appellant sought to reopen the previously denied claim of 
service connection for a bilateral shoulder disorder.  In an 
August 1993 statement, he claimed service connection for an 
upper respiratory disorder and for a left tibia scar.  The RO 
has not adjudicated these claims, though it did issue a 
September 1993 letter to the appellant erroneously informing 
him that he had to submit new and material evidence to reopen 
some claims.  Thus, they are referred to the RO for 
adjudication.  Godfrey v. Brown , 7 Vet. App. 398, 408-10 
(1995).  See Bernard v. Brown, 4 Vet. App. 384 (1993) (Board 
cannot address a question not already addressed by RO).

Finally, the record shows that the RO has granted some claims 
for which appeals had been perfected.  In an October 1995 
rating decision, the RO granted a total disability rating 
based on individual unemployability.  In a May 1999 rating 
decision, it granted service connection for right and left 
knee scars.  These decisions constituted full awards of the 
benefits sought on appeal, and the Board does not possess 
jurisdiction over these claims.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (service connection, 
increased evaluation, and effective date aspects of a 
disability all require separate notices of disagreement).  


FINDINGS OF FACT

1.  Lumbar myositis was manifested by slight limitation of 
motion and functional loss due to painful motion prior to 
September 25, 1991.  

2.  Lumbar myositis with degenerative disc and joint disease 
and a bulging disc at L5-S1 and lumbar radiculopathy is 
manifested by severe intervertebral disc syndrome on and 
after September 25, 1991; beginning with the VA examination 
in February 1997, the disability is manifested by pronounced 
intervertebral disc syndrome.  

3.  The dorsal spine was not manifested by symptomatology 
such as arthritis, limited motion, or disc disease, prior to 
August 15, 1990.  

4.  The right knee disability was manifested by full range of 
motion and slight instability prior to August 11, 1988.  

5.  The right knee disability is manifested by no more than 
slight instability, no limited motion, and no functional loss 
due to painful motion prior to September 25, 1991.  

6.  The right knee disability is manifested by no more than 
moderate lateral instability on and after September 25, 1991.  

7.  The right knee disability is manifested by at least a 
lack of five degrees extension as of the VA examination in 
February 1995, and full range of motion as of the VA 
examination in January 1999.  

8.  The left knee disability is manifested by no more than 
slight lateral instability, full range of motion, and no 
locking, prior to September 25, 1991.  

9.  The left knee disability is manifested by no more than 
moderate lateral instability, on and after September 25, 
1991.  

10.  The left knee disability is manifested by flexion at 58 
degrees and a lack of five degrees extension as of the VA 
examination in February 1995, and full range of motion as of 
the VA examination in January 1999.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for lumbar 
myositis prior to September 25, 1991, are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (2001).  

2.  The criteria for a 60 percent evaluation for lumbar 
myositis with degenerative disc and joint disease and a 
bulging disc at L5-S1 and lumbar radiculopathy are met as of 
the VA examination in February 1997.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2001).

3.  The criteria for a compensable evaluation for dorsal 
myositis are not met prior to August 15, 1990.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286, 5288, 5291, 5293 (2001).

4.  The criteria for a 10 percent evaluation for the right 
knee disability are met prior to August 11, 1988.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2001).

5.  The criteria for an evaluation in excess of 10 percent 
for the right knee disability are not met prior to September 
25, 1991.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2001).

6.  The criteria for an evaluation in excess of 20 percent 
evaluation for the right knee disability are not met on and 
after September 25, 1991.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2001).

7.  The criteria for a separate 10 percent evaluation for 
uncompensated limited motion of the right knee are met as of 
the VA examination in February 1995 and no later than the VA 
examination in January 1999.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2001).

8.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability are not met prior to September 
25, 1991.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2001).

9.  The criteria for an evaluation in excess of 20 percent 
for the left knee disability are not met on and after 
September 25, 1991.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2001).

10. The criteria for a separate 10 percent evaluation for 
uncompensated limited motion of the left knee are met as of 
the VA examination in February 1995 and no later than the VA 
examination in January 1999.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board, in this decision, will apply 
the regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims over which the Board has jurisdiction are ones for 
increased evaluations and there are no particular application 
forms required.  Thus, there is no issue as to provision of a 
form or instructions for applying for these benefits.  
38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence, not previously provided, that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Over the 
course of the 15-year history of this case, the RO has sent 
the appellant letters informing him of the requirements for 
evaluating the lumbar spine, dorsal spine, right knee, and 
left knee disabilities and has informed him that he may 
submit additional evidence concerning the appeal.  As 
illustrated by the five-volume claims file, he has repeatedly 
submitted evidence and argument concerning this appeal.  
Moreover, the RO has issued to him statements of the cases 
and supplemental statements of the case concerning every 
aspect of this appeal, which have told him of the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing him of the information and evidence 
necessary to substantiate the claims.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The RO has assisted the appellant in obtained clinical 
records, examination reports, and hospital summaries from VA 
medical facilities.  These are of record.  The RO has also, 
when notified by the appellant of a source of treatment, 
attempted to obtain evidence from that source, and often the 
appellant has himself provided copies of evidence he deemed 
relevant to the claims.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claims.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant 
multiple VA examinations concerning the claimed disabilities, 
including examinations in December 1992, April 1993, February 
1995, March 1997, and January 1999.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

A.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

B.  Evaluation of Lumbar Spine Disability

1.  Pertinent Regulatory Criteria

At various times throughout this appeal, the lumbar-myositis 
disability has been assigned ratings pursuant to the criteria 
of Diagnostic Codes 5003, 5021, 5292, and 5293.  Lumbar 
myositis, under Diagnostic Code 5021, is to be rated based on 
limitation of motion of lumbar spine as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings is rated under Diagnostic Code 5003 on the basis of 
limitation of motion under the appropriate diagnostic code 
for the lumbar spine.  Diagnostic Code 5292 for limitation of 
motion of the lumbar spine provides for a 10 percent 
evaluation for slight limitation of motion, a 20 percent 
evaluation for moderate limitation of motion, and a 40 
percent evaluation for severe limitation of motion.  When, 
however, the limitation of motion of the lumbar spine is 
noncompensable under that criteria, a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2001).  

Diagnostic Code 5293, for intervertebral disc syndrome, 
provides for evaluation based on the following criteria:  

Pronounced; with persistent symptoms compatible with 
   sciatic neuropathy with characteristic pain and 
   demonstrable muscle spasm, absent ankle jerk, or 
   other neurological findings appropriate to site of 
   diseased disc, little intermittent relief.  
.............................  60 percent

Severe; recurring attacks, with intermittent relief.  
...................  40 percent

Moderate; recurring attacks.  
..................................................  20 percent

Mild.  
............................................................
.......................  10 percent

Postoperative, cured.  
..............................................................  0 
percent

Where limitation of motion is involved, the Board must 
consider other factors such as pain and functional loss.  If 
there is additional functional loss due to pain associated 
with limited motion, then the evaluation may be increased 
utilizing the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
The criteria of Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar spine.  VAOPGCPREC 36-97 
(citing Johnson, 9 Vet. App. at 10-11).  See DeLuca, 8 Vet. 
App. At 206-08 (any evaluation of limitation of motion must 
include as assessment of the impact of functional loss due to 
pain).

The disability might alternatively be evaluated pursuant to 
Diagnostic Code is 5295 for lumbosacral strain, based on the 
following criteria:

Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwaite's sign, marked limitation of forward 
bending in
   standing position, loss of lateral motion with osteo-
   arthritic changes, or narrowing or irregularity of 
joint
   space, or some of the above with abnormal mobility on 
   forced motion.  
................................................................
....  40 percent

With muscle spasm on extreme forward bending, loss of 
   lateral spine motion, unilateral, in standing 
position.  ..........  20 percent

With characteristic pain on motion.  
.......................................  10 percent

With slight subjective symptoms only.  
.................................       0 percent

With respect to the first criterion of a 40 percent 
evaluation under Diagnostic Code 5295, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, is based on a loss of motion  
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Board must 
make factual findings as to whether the appellant's lateral 
flexion constituted loss of lateral spine motion and, if not, 
whether any discomfort equated to functional loss due to pain 
on lateral spine motion.  Id., at 10.  A finding of such pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the appellant undertaking the motion.  
38 C.F.R. § 4.40 (2001).  

The lumbar disability will not be evaluated under Diagnostic 
Code 5285 for residuals of vertebra fracture or Diagnostic 
Codes 5286 and 5289 for spinal ankylosis, as the record does 
not show evidence of lumbar fracture or ankylosis.  

2.  Evaluation for Lumbar Myositis Prior to September 25, 
1991

In the late 1980s, the appellant perfected an appeal as to 
the evaluation of the cervical spine disability.  (As noted 
in the Introduction, the Board no longer has jurisdiction 
over that appeal.)  In January 1990 and August 1991 remands, 
the Board assumed jurisdiction of the claim for an increased 
evaluation for lumbar myositis, essentially holding this 
issue inextricably intertwined with the appeal concerning the 
cervical spine disability.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (a determination that has a significant 
impact on another claim is inextricably intertwined with that 
claim).  Since then the RO has continued the 10 percent 
evaluation for lumbar myositis prior to September 25, 1991.  

During this period, the appellant testified at an April 1988 
hearing that recent x-rays had shown mild osteoarthritis.  VA 
clinical records in September 1989 revealed very mild 
levoscoliosis and spondylitic changes anteriorly, preserved 
intervertebral spaces, no subluxation or other abnormality, 
and a burning sensation in the lower extremities.  VA 
clinical records in October 1989 showed generalized 
osteoarthritis, diffuse muscle tenderness, and reduced range 
of motion.  A private physician in a February 1990 statement 
indicated that the appellant had generalized degenerative 
arthritis affecting the lumbar spine, limited motion of the 
lumbar spine, and lumbar myositis.  A May 1990 private 
hospital record noted that the appellant complained of back 
pain and a sensation of cramps in the left leg, and that he 
was observed to have a pained expression when walking.  VA 
clinical records in August 1990 showed complaints of back 
pain.  In a February 1991 statement, a private physician 
indicated that the appellant had lumbar myositis.  VA 
clinical record in February 1991 revealed a finding of lumbar 
myositis.  VA clinical record dated September 18, 1991, 
indicated that the appellant complained of low back pain 
radiating into the left leg.  

With respect to evaluating the claim under Diagnostic Code 
5292, the only discussion in these documents of lumbar range 
of motion is in October 1989 and February 1990, where it was 
described as reduced and limited, respectively.  Although 
these terms lack specificity, they suggest some degree of 
limited motion that could be described as slight, the 
criteria for a 10 percent evaluation.  In May 1990, moreover, 
a physician observed the appellant with a pained expression 
while he walked, an objective sign that the appellant also 
experienced functional loss (difficulty walking) as a result 
of lumbar motion.  The other evidence discussed is silent as 
to any functional loss, though that silence does not negate 
the functional loss characterized in May 1990.  Therefore, 
the schedular evaluation for lumbar myositis prior to 
September 25, 1991, should be increased to the next higher 
rating under Diagnostic Code 5292, 20 percent, pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2001).  A higher 
evaluation than this is not provided for by the criteria of 
Diagnostic Codes 5003 and 5021.  

An evaluation of 40 percent might be applied pursuant to 
Diagnostic Code 5293, for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief.  The 
September 1989 VA clinical records noted a burning sensation 
in the lower extremities, and the September 1991 VA clinical 
record revealed radiating pain from the lumbar area.  These 
neurologic findings, though, do not represent severe 
impairment, and are not so recurrent as to be intermittently 
relieved.  Therefore, an evaluation in excess of 20 percent 
may not be assigned pursuant to this diagnostic criteria.  

A 40 percent evaluation might also be assigned under 
Diagnostic Code 5295, for lumbosacral strain.  There is, 
though, no evidence of severe lumbosacral strain, listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, a 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  In the absence of any of these 
findings, an evaluation in excess of 20 percent will not be 
assigned under this diagnostic criteria.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the evidence supports a 
20 percent evaluation for the lumbar myositis under the 
criteria of Diagnostic Code 5292 and 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001) prior to September 25, 1991.  

3.  Evaluation for Lumbar Myositis with 
Degenerative Disc and Joint Disease on and after September 
25, 1991

By its July 1997 rating action, the RO recharacterized the 
disability as lumbar myositis with degenerative disc and 
joint disease and a bulging disc at the L5-S1 level with 
clinical left L5-S1 lumbar radiculopathy, and assigned a 40 
percent evaluation under Diagnostic Codes 5003, 5021, 5292, 
and 5293, as of September 25, 1991.  The criteria for 
Diagnostic Codes 5003, 5021, 5292, and 5295 all provide for 
no more than the current 40 percent evaluation.  The only 
potentially applicable diagnostic criteria that provides for 
an evaluation in excess of 40 percent is that under 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
evidence relevant to the disability on an after September 25, 
1991, follows:

? In testimony at hearing before the RO in February 1992, 
February1993, February 1994, December 1996, and 
December 1997, and at a January 2001 hearing before the 
undersigned, the appellant indicated that he had severe 
symptomatology affecting his lumbar spine, including 
radiculopathy.  

? VA clinical record in November 1991 showed complaints 
of back pain and a finding of chronic recurrent low 
back sprain, with no acute distress and tenderness.  

? VA examination in November 1991 revealed lumbar 
myositis and no deformities or tenderness of the back.  

? VA clinical records in February 1992 noted chronic low 
back pain with episodes of exacerbation.  

? Private physical therapy records in March 1992 showed 
lumbar radiculopathy and extreme functional limitation 
due to pain.  

? In a March 1992 statement, a private physician 
indicated that the appellant had lumbar myositis with 
unspecified loss of motion.  

? VA clinical record in March 1992 showed complaints of 
low back pain.  

? In a March 1992 statement, a private physician wrote 
that the appellant complained of radiating back pain 
and decreased range of lumbar motion and that an EMG in 
February 1992 was compatible with left L5/S1 
radiculopathies.  The physician diagnosed lumbar spine 
radiculopathies, worsened after prolonged standing, 
stooping, or kneeling.  

? Private clinical record in April 1992 showed lumbar 
flexion from zero to 45 degrees, and lateral flexion of 
10 degrees bilaterally.  

? VA x-ray in May 1992 found mild levoconvexity at L3-4 
and moderate spondyloarthrosis, with well-preserved 
disc spaces and unremarkable sacroiliac joints.  

? A private orthopedic examination in June 1992 indicated 
that the appellant complained of much pain in the 
lumbosacral area.  Examination revealed no deformities, 
spasm, paralysis, or muscle atrophy, and indicated 
marked passive resistance to any attempted motion of 
the low back.  The range of motion was flexion to 45 
degrees, lateral flexion of 10 degrees bilaterally.  X-
rays of the lumbar spine showed no abnormalities.  The 
impressions included herniated nucleus pulposus lumbar 
spine, not rule out.  The examiner commented that there 
was some loss of functional capacity, especially at the 
knees.  

? Another private orthopedic examination in June 1992 
revealed forward bending limited to the fingertips at 
knee level, decreased sensation in the left lower 
extremity, no muscle weakness, tenderness to pressure, 
and no spasm.  The diagnoses included chronic 
lumbosacral strain.  The examiner recommended a cane 
for help in ambulation.  

? VA x-ray in July 1992 showed no significant 
abnormality, minimal L4-5 disc bulging, and no spinal 
canal lateral recess stenosis.  VA clinical records 
that month showed lumbar myositis and left L5 
radiculopathy.  

? VA examination in December 1992 revealed no specific 
complaints regarding the low back.  Examination was 
negative except for limitation of motion of the left 
side with abduction to 80 degrees and bilaterally 
painful movements.  

? A private orthopedic examination in December 1992 
showed complaints of pain, and no spasm, weakness or 
atrophy.  The diagnosis was herniated nucleus pulposus 
lumbar spine not rule out.  The range of motion was 
flexion from zero to 60 degrees, lateral flexion to 15 
degrees bilaterally.  The examiner commented that the 
appellant's motivation for work is very poor.  

? In March 1993, the RO sought an opinion from a VA 
expert, who responded in an April 1993 report.  The 
physician reviewed the claims file and indicated that 
the appellant complained of low back pain and 
discomfort radiating to the lower extremities with 
resulting numbness.  Examination revealed some 
straightening of the lumbar lordotic curves, moderate 
spasm, flexion to70 degrees, extension at zero degrees, 
lateral flexion to 10 degrees bilaterally, and rotation 
to 30 degrees bilaterally.  There were also painful 
fibrotic nodules in the lumbar paravertebral muscles.  
Diagnoses included paravertebral myositis.  

? VA clinical record in April 1993 showed flexion to 70 
degrees, extension to zero degrees, laterally flexion 
to 10 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  The diagnosis was paravertebral myositis.  

? VA clinical records in June 1994 showed moderate low 
back strain, complaints of numbness and tenderness.  

? VA x-ray in October 1994 showed compression fracture of 
the lateral tibial plateau.  

? VA clinical records in January 1995 revealed complaints 
of low back pain.  

? VA examination in February 1995 showed complaints of 
radiating low back pain associated with numbness and 
weakness of legs.  The diagnoses included old 
compression fracture of the left tibia lateral plateau 
with staples due to previous osteotomies with bone 
infarcts surrounding the staples by x-ray.  

? VA x-ray in June 1995 showed mild bulging and disc 
space narrowing at L5-S1.  

? VA examination in February 1997 showed complaints of 
radiating low back pain with numbness, needle 
sensation, tingling, and worsening pain upon walking 
more than five minutes.  Examination revealed no fixed 
deformities, moderate lumbosacral paravertebral muscle 
spasm, 30 degrees flexion, 5 degrees extension, 10 
degrees lateral flexion and rotation bilaterally, and 
exquisite pain objectively on all movements of the 
lumbar spine.  Diagnoses included lumbar myositis with 
degenerative disc disease and bulging disc at the L5-S1 
level, per a June 1995 MRI, and clinical left L5-S1 
lumbar radiculopathy.  In a March 1998 addendum, based 
on a review of the claims file, the VA examiner opined 
that the degenerative joint disease and the bulging 
disc of the lumbar spine were related to the lumbar 
myositis.  

? An April 1998 statement from the appellant's postal 
service supervisor indicated that the appellant 
complained of back pain while working there from 
January to March 1993.  

Through the VA examination in February 1997, this evidence 
documents recurring and severe intervertebral disc syndrome, 
as required for the currently assigned 40 percent evaluation.  
Although a November 1991 VA clinical record showed that the 
appellant was not in acute distress, a February 1992 VA 
clinical records reported episodes of exacerbation that could 
be termed persistent.  Other evidence through the February 
1997 VA examination identified lumbar pain and neuropathy as 
present and obviously causing the appellant difficulty.  
Prior to the February 1997 examination, though, there is no 
evidence of demonstrable muscle spasm; June and December 1992 
private examinations reported no spasm and the remainder of 
the evidence was silent as to the presence of any lumbar 
spasm.  The evidence prior to that examination is also silent 
as to any absent ankle jerk, another specific symptom that 
might support a finding of pronounced disability, or for any 
other neurologic finding appropriate to the site of the 
diseased disc, L5-S1.  Therefore, prior to the February 1997 
VA examination, the evidence does not satisfy the 
requirements for an evaluation in excess of 40 percent.  

The VA examination in February 1997 found moderate muscle 
spasm, worsening pain and radiculopathy after walking five 
minutes, and exquisite pain objectively on all movements of 
the lumbar spine.  These findings satisfy additional elements 
of the criteria for a 60 percent evaluation under Diagnostic 
Code 5293, including demonstrable muscle spasm and other 
neurologic findings compatible with the site of the diseased 
disc.  As such, in light of the evidence and based on this 
analysis, it is the determination of the Board that the 
evidence supports the assignment of a 60 percent evaluation 
for the disability under the criteria of Diagnostic Code 5293 
based on the findings of the VA examination in February 1997.  

C.  Evaluation of Dorsal Spine Myositis and
Degenerative Joint Disease Prior to August 15, 1990

On August 15, 1990, VA received from the appellant copies of 
a private x-ray report in October 1989 showing mild 
dextroscoliosis and mild osteoarthrosis of the thoracic 
spine.  The RO assigned the dorsal spine disability a 10 
percent evaluation as of August 15, 1990, pursuant to 
Diagnostic Code 5291, for limitation of motion of the dorsal 
spine, which provides for a 10 percent evaluation for 
moderate or severe limitation of motion (and a noncompensable 
evaluation for slight limitation of motion).  

Prior to August 15, 1990, the disability had not been 
compensated.  The evidence pertinent to this period includes 
VA clinical records in September and October 1989 showing 
generalized osteoarthritis affecting the cervical and lumbar 
spines, but not specifically discussing such disease process 
in the thoracic, or dorsal, spine.  Also pertinent are 
VA clinical records prior to that, and service medical 
records, and private medical records submitted by the 
appellant, which did not include any reference to arthritis 
affecting the dorsal spine.  

The absence of any findings such as dorsal arthritis, 
ankylosis, limited motion, intervertebral disc syndrome, or 
vertebral fracture, preclude assignment of a compensable 
evaluation for the dorsal spine disability under the criteria 
of Diagnostic Codes 5003, 5286, 5288, 5291, or 5293, 
respectively, prior to August 15, 1990, the date of receipt 
of the evidence supporting the currently assigned 10 percent 
evaluation.  See generally 38 C.F.R. § 3.400 (2001) 
(regarding assignment of effective date for service 
connection and ratings).  There is also no indication that 
the dorsal spine disability results in any functional loss 
due to pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001); DeLuca, 8 Vet. App. at 204-07 (1995).  It is the 
determination of the Board that the preponderance of the 
evidence weighs against establishment of a compensable 
evaluation for the dorsal spine disability prior to August 
15, 1990.  

D.  Evaluation of Knee Disabilities

1.  Pertinent Regulatory Criteria

The right and left knee disabilities are currently evaluated 
pursuant to the criteria of Diagnostic Codes 5003 and 5257.  
Under Diagnostic Code 5257, for other impairment of the knee, 
recurrent subluxation or lateral instability is rated at 
10 percent disabling if slight, 20 percent if moderate, and 
30 percent if severe.  Diagnostic Code 5003 for degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the lumbar spine.  Limitation of flexion of a knee is 
rated under Diagnostic Code 5260 as follows:

  Flexion limited to 15 degrees 
.....................................      30 percent
  Flexion limited to 30 degrees 
.....................................      20 percent
  Flexion limited to 45 degrees 
.....................................      10 percent
  Flexion limited to 60 degrees 
.....................................        0 percent

Limitation of extension of a knee is rated under Diagnostic 
Code 5261 as follows:   

  Extension limited to 45 degrees 
...................................      50 percent
  Extension limited to 30 degrees 
...................................      40 percent
  Extension limited to 20 degrees 
...................................      30 percent
  Extension limited to 15 degrees 
...................................      20 percent
  Extension limited to 10 degrees 
...................................      10 percent
  Extension limited to 5 degrees 
....................................         0 percent

When, however, the limitation of motion is noncompensable 
under that criteria, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the knees are to be rated as 
follows:  

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  
...........................  20 percent

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups  
.....................  10 percent

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.)  38 C.F.R. 
§ 4.71a (2001).  

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 based on additional 
disability.  For example, a knee disorder rated under 
Diagnostic Code 5257 may involve additional disability 
justifying a separate rating if there is limitation of motion 
under Diagnostic Codes 5260 or 5261 that meets the criteria 
for a noncompensable rating.  See VAOPGCPREC 23-97, citing 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Therefore, if a claimant has a disability rating under DC 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a noncompensable evaluation under Diagnostic Codes 
5260 or 5261, a separate rating is available under Diagnostic 
Codes 5003 or 5010.  VAOPGCPREC 9-98.  

As the criteria of Diagnostic Codes 5003, 5260, and 5261 are 
predicated on a loss of motion, an evaluation of the 
disability in light of that criteria must consider whether 
there is additional functional loss due to pain on motion.  
38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca, 8 Vet. App. at 204-
07.  As the criteria of Diagnostic Code 5257 are not 
predicated on loss of range of motion, an analysis of the 
impact of pain and functional loss is not necessary.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

The knee disabilities might alternatively be evaluated 
pursuant to other diagnostic criteria.  Under Diagnostic Code 
5258, dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint, may be 
assigned a 20 percent evaluation.  Under Diagnostic Code 
5259, removal of symptomatic semilunar cartilage may be 
assigned a 10 percent evaluation, and requires consideration 
of functional loss due to pain because removal of the 
semilunar cartilage may result in complications producing 
loss of motion.  VAOPGCPREC 9-98.  Under Diagnostic Code 
5263, a 10 percent evaluation may be assigned for acquired 
traumatic genu recurvatum with weakness and insecurity in 
weight-bearing objectively demonstrated.  (Evaluation of the 
disabilities will not be considered under the criteria of 
Diagnostic Code 5256, for ankylosis, or under Diagnostic Code 
5262 for impairment of the tibia and fibula, as the record 
does not show that the left or right knee disabilities are 
manifested by ankylosis or by malunion or nonunion of the 
tibia and fibula.)  

2.  Evaluation of Right Knee Disability Prior to August 11, 
1988

The appellant injured his right knee in basic training and 
underwent arthroscopic surgery in 1975.  At the separation 
examination in 1981, the surgical incisions were well healed 
and the knee was without symptomatology.  The RO initially 
established service connection by a December 1981 rating 
decision and assigned the disability a noncompensable 
evaluation.  The appellant filed this claim seeking an 
increased evaluation in September 1987.  

The evidence applicable to the period prior to August 11, 
1988, includes VA clinical records in April 1988 showing a 
history of pain in the right knee, with give way, no 
effusion, and full range of motion.  The finding of full 
range of motion means that the evidence does not meet the 
criteria for even a noncompensable evaluation under 
Diagnostic Codes 5260 and 5261 for limitation of flexion or 
extension of the knee.  Therefore, a compensable evaluation 
cannot be assigned, nor can a separate compensable evaluation 
be assigned, under these criterion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001); DeLuca, 8 Vet. App. at 204-07.  At best, 
the finding of give way suggests slight recurrent lateral 
instability, the criteria for a 10 percent evaluation.  In 
light of this evidence, it is the determination of the Board 
that the evidence supports a 10 percent evaluation based on 
the criteria of Diagnostic Code 5257 prior to August 11, 
1988.  

3.  Evaluation of Right Knee Disability Prior to September 
25, 1991

A 10 percent evaluation has been assigned as of a VA clinical 
record dated August 11, 1988, showing no limitation of 
motion, crepitus, instability, and mild degenerative joint 
disease.  An x-ray on that date showed mild genuvarium of the 
right knee identified in a patient with previous surgery in 
the proximal left tibia manifested by two staples inserted in 
its proximal aspect anteriorly.  There was also mild 
degenerative joint disease of the right knee with meniscal at 
the lateral compartment of the right knee.  

Over the next three years, the record includes additional 
relevant evidence.  An arthrogram in October 1990 revealed 
prominent intercondylar tibial spaces and minimal spurring.  
There was no definite meniscal tear.  In a February 1991 
statement, a private physician reported mild degenerative 
joint disease with meniscal at the lateral compartment status 
post surgery.  He urged the appellant to avoid prolonged 
standing, walking, stooping, or kneeling.  A September 24, 
1991 VA clinical record indicated right knee sprain, with 
pain and swelling, no improvement with rest, and the 
appellant's ability to ambulate unassisted.  

The August 11, 1988, VA clinical record noted instability of 
the right knee.  The remainder of the relevant evidence is 
silent as to any instability, though it is consistent with a 
continuing slight instability.  Therefore, a 10 percent 
evaluation continues to be applicable under Diagnostic Code 
5257.  The August 11, 1988 VA clinical record also indicated 
no limited motion affecting the right knee, and the remaining 
evidence was silent as to any limited motion.  The lack of 
any right knee limited motion reveals less limited motion 
than required for a noncompensable evaluation under 
Diagnostic Codes 5260 and 5261, and precludes assignment of a 
separate compensable rating under Diagnostic Code 5003.  The 
pertinent evidence summarized above also fails to show any 
functional loss due to pain; though a physician in February 
1991 urged the appellant to avoid prolonged walking, 
standing, stooping, or kneeling, the VA clinical record in 
September 1991 indicated that the appellant was able to 
ambulate without rest.  Therefore, there is no indication of 
additional disability in the nature of functional loss due to 
pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 204-07.  

The disability might alternatively be evaluated under the 
criteria of Diagnostic Code 5259, but that criteria provides 
for no more than the currently assigned 10 percent 
evaluation.  The criteria of Diagnostic Code 5258 provides 
for a 20 percent evaluation, but there is no suggestion of 
locking or effusion that would warrant an evaluation under 
that criteria.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for the right knee disability prior to September 
25, 1991.  

4.  Evaluation of Right Knee Disability On and After 
September 25, 1991

In a statement dated September 25, 1991, the appellant 
alleged that he experienced greater right knee disability 
than previously compensated.  In his various hearings, in 
February 1993, February 1994, December 1996, and December 
1997, and at the travel board hearing conducted by the 
undersigned, he argued that symptomatology from the right 
knee disability was productive of pain, instability, and loss 
of motion.  The evidence concerning the disability on and 
after September 25, 1991, follows:

? VA clinical record in October 1991 revealed chronic 
knee sprain and the appellant's complaints of pain, 
exacerbated over the previous four months, with full 
range of motion, moderate crepitus, tenderness, 
swelling, and about 80 percent strength.  

? VA clinical records in November 1991 noted full range 
of motion.  

? VA clinical record in March 1992 showed complaints of 
pain and an assessment of chronic sprain.  

? In a March 1992 statement, a private physician reported 
mild degenerative joint disease with meniscal at the 
lateral compartment of the right knee.  X-ray findings 
showed a tendency toward mild genu recurvatum.  

? In an April 1992 statement, a private physician 
reported that there was no gross deformity, limitation 
of motion, instability, or neurocirculatory deficit 
affecting the right knee.  

? In a June 1992 statement, a private physician measured 
motion from zero to 100 degrees (with to 120 degrees as 
normal) and found no heat, redness, swelling, 
crepitance, or effusion, intact ligaments, and mild 
osteoarthritis.  

? VA clinical records in July 1992 showed the need for 
knee braces due to right knee instability.  

? In a July 1992 statement, a private physician noted 
swelling, an inability to squat, and unspecified 
limited motion.  

? VA clinical record in August 1992 indicated that 
ambulation was difficult due to chronic sprain.  

? In a December 1992 statement, a private physician 
reported full range of motion and early degenerative 
joint disease.  

? VA hospital records in April 1993 revealed degenerative 
joint disease, crepitus and pain with movement, and no 
limitation of motion or instability.  

? In an April 1993 opinion of a VA expert, the appellant 
had degenerative joint disease and complained of pain, 
swelling, locking, crepitus, and discomfort, with no 
limited motion or instability.  

? VA clinical record in December 1994 revealed complaints 
of pain.  

? VA examination in February 1995 indicated that the 
appellant complained of pain and limited motion, and 
revealed severe medial instability and no lateral 
instability upon stress valgus, anterior instability, 
no posterior instability, and severe crepitus.  Flexion 
was 90 degrees flexion and extension lacked 5 degrees.  
The diagnoses included severe right knee contracture, 
degenerative joint disease, and patellar tendonitis, 
and status post right knee arthrotomy.  

? VA examination in March 1997 showed complaints of pain 
with swelling, locking, buckling, and weakness.  
Examination showed moderate congenital genu valgus 
deformity, severe medial instability, moderate lateral 
instability, severe crepitation, mild anterior 
instability, and mild weakness.  Flexion was 90 degrees 
and extension lacked 10 degrees, with objective 
evidence of pain on all movements of the knee.  There 
was no subluxation.  The diagnoses included 
degenerative joint disease and residuals right knee 
arthroscopy.  

? VA examination in January 1999 showed flexion to 140 
degrees and extension at zero degrees.  There was no 
limitation of function noted due to scarring.  

The current 20 percent evaluation is assigned pursuant to the 
criteria of Diagnostic Code 5257, which is assigned for 
moderate recurrent subluxation or lateral instability.  The 
next higher evaluation, a 30 percent rating, requires 
evidence of severe subluxation or lateral instability.  The 
July 1992 VA clinical records showed the need for a right 
knee brace secondary to instability and the March 1997 
VA examination revealed moderate lateral instability, thereby 
attesting to the currently assigned 20 percent evaluation.  
The remainder of the evidence either shows no lateral 
instability (the April 1992 private physician's statement, 
the April 1993 VA expert opinion, the February 1995 VA 
examination) or no subluxation (the March 1997 VA 
examination).  Therefore, an evaluation in excess of the 
current 20 percent evaluation is precluded under the criteria 
of Diagnostic Code 5257.  The criteria from Diagnostic Codes 
5258, 5259, and 5263 are not applicable to this claim, as 
none provide for a schedular evaluation in excess of the 
currently assigned 20 percent evaluation.

As for whether any limited motion of the right knee would 
warrant a greater evaluation, the evidence summarized above 
from October 1991 through the April 1993 VA expert opinion 
described either no limitation of motion or full range of 
motion.  These findings do not rise to the level of a 
noncompensable evaluation under Diagnostic Codes 5260 and 
5261 (for limited flexion and extension) or under Diagnostic 
Code 5003 (for a separate rating based on uncompensated 
limited motion).  The VA examination in February 1995 
revealed flexion at 90 degrees, which is less than 
compensable, and a loss of 5 degrees extension.  The VA 
examination in March 1997 showed flexion at 90 degrees, which 
is again less than compensable, and a lack of 10 degrees 
extension.  The loss of extension in these examinations meets 
the minimal requirements for a noncompensable evaluation 
under Diagnostic Code 5261, and so warrants a separate 10 
percent evaluation under Diagnostic Code 5003.  The 
examination did not show additional disability in the form of 
functional loss due to pain on motion, which would have 
permitted it to rise to 20 percent under Diagnostic Code 
5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 204-07.  The VA examination in January 1999 showed right 
knee range of motion from zero degrees extension to 140 
degrees flexion, representing loss of extension and flexion 
that is less than that required for a noncompensable 
evaluation under Diagnostic Codes 5260 and 5261.  Therefore, 
the disability does not warrant a continued separate 10 
percent evaluation under Diagnostic Code 5003 as of the 
January 1999 VA examination.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence weighs against an evaluation in excess of 20 percent 
for the right knee disability on and after September 25, 
1991; and that the evidence supports a separate 10 percent 
evaluation for right knee degenerative joint disease as of 
the date of the February 1995 VA examination and no later 
than the January 1999 VA examination pursuant to the criteria 
of Diagnostic Code 5003.  

5.  Evaluation of Left Knee Degenerative Joint Disease
Prior to September 25, 1991

The appellant injured his left knee playing volleyball and 
underwent a left medial meniscectomy in 1978.  At the 
separation examination in 1981, the surgical incisions were 
well healed and the knee was without symptomatology.  The RO 
initially established service connection by a December 1981 
rating decision and assigned the disability a noncompensable 
evaluation.  The Board, by an August 1987 decision, increased 
the evaluation to 10 percent.  After the RO implemented the 
Board's decision, in a November 1987 rating decision, the 
appellant expressed disagreement with the evaluation assigned 
in testimony to the RO in April 1988.  The evidence 
applicable to evaluation of the left knee disability, prior 
to September 25, 1991, when a 10 percent evaluation was 
assigned under Diagnostic Code 5257, follows:

? VA clinical records in August 1988 revealed mild 
swelling, no effusion, no loss of motion, and mild 
degenerative joint disease.  An x-ray on that date 
showed mild genuvarium in the left knee identified in a 
patient with previous surgery in the proximal left 
tibia manifested by two staples inserted in its 
proximal aspect anteriorly.  There were also noted 
osteophytes below the anterior tubercle on the left 
side.  

? VA clinical record in March 1990 indicated an unstable 
left knee and noted that the appellant underwent an 
arthrogram in February 1990.  

? VA clinical records in August 1990 showed complaints of 
pain after an arthrogram three days before.  X-rays 
showed status post partial resection of the medial 
meniscus and soft tissue swelling around the joint 
suggestive of either synovial fluid or septic 
arthritis.  There was moderate effusion, tenderness, 
full range of motion, warmth, and swelling.  

? VA clinical record in October 1990 showed left knee 
internal derangement impairing his ability to walk or 
stand for prolonged periods (greater than 20 minutes).  

? In a February 1991 statement, a private physician 
reported mild degenerative joint disease with meniscal 
at the lateral compartment status post surgery.  He 
urged the appellant to avoid prolonged standing, 
walking, stooping, or kneeling.  

? VA clinical records in August 1991 showed left knee 
with flexion and pain.  

? A September 24, 1991 VA clinical record showed left 
knee pain and no improvement with rest, full range of 
motion, moderate crepitus, swelling, and spasm.  

Under Diagnostic Code 5257, the current 10 percent evaluation 
is assigned for slight impairment manifested by recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
required a showing of moderate symptomatology.  VA clinical 
records in March 1990 showed an unstable left knee and in 
October 1990 revealed left knee internal derangement.  Yet 
neither this evidence, nor the remainder of the relevant 
evidence, characterizes the instability as moderate or as 
anything more than slight, thereby precluding an evaluation 
in excess of 10 percent under this criteria.  

As for any loss of motion, the VA clinical records dated 
August 11, 1988, August 1990, and September 24, 1991, show 
full range of motion of the left knee.  These findings are 
less than that required for a compensable evaluation under 
Diagnostic Codes 5260 and 5261, and, because they are less 
than that required for a noncompensable evaluation, a 
separate compensable evaluation under Diagnostic Code 5003 is 
not warranted.  The criteria of Diagnostic Codes 5259 and 
5263 provide for no more than a 10 percent schedular 
evaluation, and so application of the facts to that criterion 
would not yield a higher evaluation.  As for Diagnostic Code 
5258, there is no evidence of locking, but a VA x-ray in 
August 1990 showed moderate effusion and soft tissue swelling 
suggestive of either synovial fluid or septic arthritis.  
While this clinical record corresponds with an element of the 
criteria under Diagnostic Code 5258, the remainder of the 
evidence applicable to this aspect of the claim showed no 
locking or other symptomatology resulting from dislocated 
semilunar cartilage.  Thus, the evidence weighs against 
establishment of a 20 percent evaluation under this criteria.  
It is the determination of the Board that the preponderance 
of the evidence weighs against an evaluation in excess of 10 
percent for the left knee disability.  

6.  Evaluation of Left Knee Degenerative Joint Disease
On and After September 25, 1991

In a statement dated September 25, 1991, the appellant 
alleged that he experienced greater left knee disability than 
previously compensated.  He testified at hearings in February 
1993, February 1994, December 1996, and December 1997, and at 
the travel board hearing conducted by the undersigned, that 
the left knee disability was productive of pain, instability, 
and loss of motion.  The evidence concerning the disability 
on and after September 25, 1991, follows:

? VA clinical record in October 1991 showed left knee 
pain exacerbated over the previous four months making 
ambulation difficult, with full range of motion, 
moderate crepitus, tenderness, swelling, and about 80 
percent of strength.  

? A November 1991 VA clinical record revealed flexion 
limited to 100 degrees and otherwise full range of 
motion.  

? VA clinical record in February 1992 indicated that 
chronic left knee sprain made ambulating difficult.  

? In a March 1992 statement, a private physician reported 
left knee degenerative traumatic arthritis.  

? In a March 1992 statement, a private physician reported 
mild degenerative joint disease, and x-ray findings 
showed a tendency toward mild genu recurvatum.  

? VA clinical record in March 1992 showed complaints of 
pain and chronic knee sprain.  

? In an April 1992 statement, a private physician 
reported no gross deformity, limited of motion, 
instability, or neurocirculatory deficit.  

? VA clinical record in May 1992 revealed complaints of 
pain; a bone scan showed probable small tumor, such as 
a osteoid osteoma.  

? In a June 1992 statement, a private physician reported 
motion from zero to 100 degrees (with to 120 degrees as 
normal), and found no heat, redness, swelling, 
crepitance, or effusion, intact ligaments, and mild 
osteoarthritis.  

? In a July 1992 statement, a private physician noted 
some swelling, an inability to squat, and unspecified 
limited motion.  

? VA clinical records in July 1992 showed the need for a 
knee brace due to instability.  

? In a December 1992 statement, a private physician 
reported full range of motion and early degenerative 
joint disease.  

? VA hospital records in April 1993 revealed degenerative 
joint disease, crepitus and pain with movement, and no 
limitation of motion or instability.  

? VA expert opinion in April 1993 showed degenerative 
joint disease with complaints of pain, swelling, 
locking, crepitus, and discomfort, with no limited 
motion or instability.  

? VA clinical record in October 1994 showed complaints of 
pain and buckling of the left knee.  

? VA clinical records in December 1994 showed flexion to 
90 degrees and x-ray findings of left tibial plateau 
fracture.  

? VA examination in February 1995 revealed complaints of 
pain and limited motion, severe medial instability, 
anterior instability, no lateral or posterior 
instability, and severe crepitus.  Flexion was 58 
degrees flexion and extension lacked 5 degrees.  The 
diagnoses included status post left knee medial 
meniscectomy in 1978, old compression fracture of the 
left tibia lateral plateau with staples due to previous 
osteotomies with bone infarcts surrounding the staples, 
severe contracture, degenerative joint disease, and 
patellar tendonitis.  

? VA examination in March 1997 showed complaints of left 
knee pain with swelling, locking, buckling, and 
weakness.  Examination showed moderate congenital genu 
valgus deformity, severe medical instability, moderate 
lateral instability, severe crepitation, mild anterior 
instability, and mild weakness.  Flexion was 68 degrees 
and extension lacked 10 degrees.  There was objective 
evidence of pain on motion on all movements of the 
knee.  There was no subluxation.  The diagnoses 
included residuals of recurrent dislocation, status 
post open reduction and internal fixation of the left 
tibia plateau fracture in 1993, status post left knee 
arthroscopy with medial meniscectomy, and degenerative 
joint disease.  

? VA examination in January 1999 showed flexion of 140 
degrees and extension at zero degrees.  There was no 
limitation of function noted due to scarring.  

The current 20 percent evaluation is assigned pursuant to the 
criteria of Diagnostic Codes 5003 and 5257.  A 20 percent 
evaluation under Diagnostic Code 5257 requires moderate 
recurrent subluxation or lateral instability, and the next 
higher evaluation, a 30 percent rating, requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a 
(2001).  VA clinical records in July 1992 indicated the need 
for a brace to stabilize the left knee, and in October 1994 
reported the appellant's complaints of left knee buckling.  
VA examination in March 1997 documented moderate lateral 
instability.  These findings correspond to the currently 
assigned 20 percent evaluation.  The remainder of the 
evidence either shows no lateral instability (the April 1992 
private physician's statement, the April 1993 VA expert 
opinion, the February 1995 VA examination) or no subluxation 
(the March 1997 VA examination).  Therefore, an evaluation in 
excess of the current 20 percent evaluation is precluded 
under the criteria of Diagnostic Code 5257.  The criteria of 
Diagnostic Codes 5258, 5259, and 5263 are not applicable to 
this claim, as none provide for a schedular evaluation in 
excess of the currently assigned 20 percent evaluation.  

In assessing the motion of the left knee, analysis precludes 
an evaluation in excess of 20 percent.  The evidence 
summarized above from October 1991 through December 1994 
described either no limitation of motion, full range of 
motion, or a loss of motion that was less than required for a 
noncompensable evaluation.  These findings do not rise to the 
level of a noncompensable evaluation under Diagnostic Codes 
5260 and 5261 (for limited flexion and extension) or under 
Diagnostic Code 5003 (for a separate rating based on 
uncompensated limited motion).  The findings of the February 
1995 VA examination (flexion at 58 degrees and a lack of 
5 degrees extension) and that of the March 1997 VA 
examination (flexion at 68 degrees and a lack of 10 degrees 
extension) meet the requirement for a zero or noncompensable 
evaluations under Diagnostic Codes 5260 and 5261, and so 
warrants a separate 10 percent evaluation under Diagnostic 
Code 5003.  These examinations, though, did not show 
additional disability in the form of functional loss due to 
pain on motion, thereby preventing a higher evaluation using 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca, 8 Vet. App. at 
204-07.  The VA examination in January 1999 showed left knee 
range of motion from zero degrees extension to 140 degrees 
flexion, representing loss of extension and flexion that is 
less than that required for a noncompensable evaluation under 
Diagnostic Codes 5260 and 5261.  Therefore, the disability 
does not warrant a continued separate 10 percent evaluation 
under Diagnostic Code 5003 as of the January 1999 VA 
examination.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence weighs against an evaluation in excess of 20 percent 
for the left knee disability on and after September 25, 1991, 
and that the evidence supports a separate 10 percent 
evaluation pursuant to the criteria of Diagnostic Code 5003 
as of the February 1995 VA examination and no later than the 
January 1999 VA examination.  


ORDER

Entitlement to a 20 percent evaluation for the lumbar 
myositis prior to September 25, 1991 is granted.  

Entitlement to a 60 percent evaluation for lumbar myositis 
with degenerative disc and joint disease, and a bulging disc 
at the L5-S1 level with clinical left L5-S1 lumbar 
radiculopathy is granted as of the VA examination in February 
1997.  

Entitlement to a separate 10 percent evaluation for dorsal 
spine myositis and degenerative joint disease prior to August 
15, 1990, is denied.  

Entitlement to a 10 percent evaluation for the right knee 
disability prior to August 11, 1988, is granted.  

Entitlement to an evaluation in excess of 10 percent for the 
right knee disability prior to September 25, 1991, is denied.  

Entitlement to an evaluation in excess of 20 percent for the 
right knee disability on and after September 25, 1991, is 
denied.  

Entitlement to a separate 10 percent evaluation for right 
knee degenerative joint disease as of the VA examination in 
February 1995 and no later than the VA examination in January 
1999 is granted.  

Entitlement to an evaluation in excess of 10 percent for left 
knee disability prior to September 25, 1991, is denied.  

Entitlement to an evaluation in excess of 20 percent for left 
knee disability on and after September 25, 1991, is denied.  

Entitlement to a separate 10 percent evaluation for left knee 
disability as of the VA examination in February 1995 and no 
later than the VA examination in January 1999 is granted.  


REMAND

The RO has denied the claims seeking service connection for 
hearing loss, a heart disorder and hypertension, phlebitis of 
the popliteal vein, a hernia, a bilateral foot disorder, and 
sacroiliac strain; a compensable evaluation for right and 
left knee disabilities prior to February 4, 1994; an 
evaluation in excess of 20 percent for the cervical spine 
disability; whether new and material evidence was submitted 
to reopen a November 1982 denial of service connection for a 
psychiatric disorder; and whether there was clear and 
unmistakable error in the November 1982 rating decision that 
denied service connection for a psychiatric disorder.  The 
appellant has filed notices of disagreement with each of 
these determinations, as discussed in the Introduction, but 
the RO has not issued statements of the case.  Where a notice 
of disagreement has been filed without subsequent issuance of 
a statement of the case, a remand is required to cure the 
procedural defect.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  

The case is REMANDED for the following development:

1.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing each of the 
following claims: service connection for 
hearing loss, a heart disorder and 
hypertension, phlebitis of the popliteal 
vein, a hernia, a bilateral foot 
disorder, and sacroiliac strain; a 
compensable evaluation for right and left 
ankle disabilities prior to February 4, 
1994; an evaluation in excess of 20 
percent for the cervical spine 
disability; whether new and material 
evidence was submitted to reopen a 
November 1982 denial of service 
connection for a psychiatric disorder; 
and whether there was clear and 
unmistakable error in the November 1982 
rating decision that denied service 
connection for a psychiatric disorder.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.  Reasons and 
bases for the denials also should be 
included.  The appellant must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, this issue should be returned 
to the Board for further review.  

2.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should take 
remedial action before returning the 
claims to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claims.  If a claim remains denied, the 
appellant and his representative must be furnished a 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

